SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 30, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 NOTICE TO SHAREHOLDERS PAYMENT OF DIVIDENDS Given that the Board of Directors of Companhia Siderúrgica Nacional approved today, in accordance with article 31 of the Company's Bylaws and 204, paragraph 2 of Law 6,404/76, the payment to shareholders of dividends from the profit reserve – working capital, totaling R$275,000,000.00, corresponding to R$0.202358522 per share of the capital stock with no withholding income tax (IRRF), as per the legislation in force, we hereby announce to the shareholders the following: 1. The dividends will be available as of January 15, 2015 to the Shareholders domiciled in Brazil, with no monetary restatement, in their bank accounts informed to the depositary institution Itaú Corretora de Valores S.A. 2. The Shareholders whose shares are held in fiduciary custody will receive their dividends in accordance with the procedures adopted by the stock exchanges. 3. The Shareholders whose records do not include an individual/corporate taxpayer ID (CPF/CNPJ) or "Bank/Branch/Current Account" information will have their dividends credited within three (3) business days as of the effective regularization of their respective records with the branches of Banco Itaú S.A., or through letter addressed to Superintendência de Soluções para Corporações da Itaú Corretora de Valores S.A., at Rua Boa Vista, 176 – 1º subsolo – São Paulo – SP – CEP: 01014-000. Services to Shareholders: branches of Banco Itaú S.A., specialized in the services to Shareholders, during banking hours. The amounts due will be calculated and credited based on the shareholding position on December 30, 2014 and represent an advance of minimum mandatory dividends. As of January 02, 2015, inclusively, negotiations with these shares on the Brazilian stock exchanges will be executed ex-dividends. São Paulo, December 30, 2014. Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 30, 2014 COMPANHIA SIDERÚRGICA NACIONAL By: /
